pros 128C ASE 1:99-cr-10020-DDD-JPM Document 270 Filed 04/25/19 Page 1 of 2 PagelD#: 826

GS DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA United States District Court
for the
APR 25 2019 Western District of Louisiana

  
   
 

TONY R. MOORE, C
BY:

ey Request for Modifying the Conditions of Supervision

  

Offender: Ricky Pugh Docket No.0536 1:99CR10020
Sentencing Judge: The Honorable F. A. Little
Assigned Judge: The Honorable Dee D. Drell Date of Report: 4/24/2019

Date of Original Sentence: February 25, 2000

Original Offense: conspiracy to distribute narcotics 21:846

Original Sentence: 264 M Bureau of Prisons; 120 M Supervised Release

Type of Supervision: S Date Supervision Commenced: 01/07/2016

 

PETITIONING THE COURT

To modify the conditions of supervision, as follows:

The defendant must submit his/her person, property, house, residence, vehicle, papers, computers (as
defined in 18U.S.C. § 1030(e)(1), other electronic communications or data storage devices or media, or office,
to a search conducted by a United States Probation Officer. Failure to submit to a search may be grounds for
revocation of release. The defendant must warn any other occupants that the premises may be subject to
searches pursuant to this condition. The Probation Officer may conduct a search under this condition only when
reasonable suspicion exists that the defendant has violated a condition of supervision and that the areas to be
searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
reasonable manner.

CAUSE

The defendant is currently being supervised by the Middle District of Louisiana, who have in effect a search
policy and require all individuals under supervision be subject to search, where reasonable cause exists. The
defendant has agreed to this modification.

I declare under penalty of perjury that the foregoing is true and correct.

Submitted by:

  

Kristin Vidrine
U.S. Probation Officer Specialist
Offende PN Gnd: Reig PEGE ZO” PDD-JPM Document 270 Filed 04/25/19 Page 2 of 2 Pagel FF 84 oo19

Docket Number: 0536 1:99CR10020 Page 2 of 2

THE COURT ORDERS:
O No Action

The Modification of Conditions as Noted Above
C] Other

SSS ee
=. eth

Signature of Judicial Officer
The Honorable Dee D. Drell

thle

Date
